DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on June 17, 2022. Claims 1-2, 4-8 and 10-20 are amended, Claims 3, 9 and 21-22 are cancelled, and presents arguments, is hereby acknowledged. Claims 1-2, 4-8, and 10-20 are currently pending and have been examined. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Regarding limitations of Claims of  the instant case in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160353146 A1 (Weaver), in view of US 20160086353 A1 (Lukac) and in further view of OMFA: Point Cloud video Track, ISO/IEC JTC1/SC29/WG11 MPEG2017/m41206 (Faramarzi) and 20170094262 A1 (Peterson), Huang, Y., Peng, J., Kuo, C.C.J. and Gopi, M., 2008. A generic scheme for progressive point cloud coding. IEEE Transactions on Visualization and Computer Graphics, 14(2), pp.440-453 (Huang).
Regarding Claim 1, 10-11 and 20, Weaver teaches:
An information processing apparatus comprising: circuitry configured to analyze a separator indicating a position of a joint between a first divided bitstream and a second divided bitstream obtained by dividing octree data representing a three-dimensional structure into a first hierarchy and a second hierarchy and encoding the first hierarchy and the second hierarchy  the first divided bitstream and the second divided bitstream, the separator being included in a bitstream comprising the first divided bitstream, the separator, and the second divided bitstream; and divide the bitstream the first divided bitstream and the second divided bitstream on a basis of information included in the separator analyzed by the analysis unit, to decode each of the plurality of divided bitstreams, wherein a first resolution of the first hierarchy is different from a second resolution of the second hierarchy, and wherein the separator is between the first divided bitstream and the second divided bitstream, and the separator has a unique bit pattern for detecting the separator (Weaver: Figs. 6-8, a 3D video codec that converts 3D data into a 2D representation and encoding accordingly as in Fig. 7A, and decoding in reverse sequence as in Fig. 7B; the compressed video bits or bitstream is transmitted to user devices for decoding and etc.; Fig. 1B, video stream can be encoded based on a view perspective as a tile or a group of tiles, where tile consists of at least one blocks; Fig. 3 and [0041]-[0046], encoded tiles may be included in a packet for transmission (i.e. bitstream), and packet may include header that includes mode or scheme use in intra-frame coding by the encoder, parameters used to convert a frame of the spherical video frame to a 2D rectangular representation (i.e. contains position info), parameters used to achieve the QoS of the encoded 2D rectangular representation and of the encoded tile, and etc. It is noted that header of packet stream is coded distinctly from video data stream so that a decoder knows info to look before can proceed to decoding).
Weaver does not teach explicitly on methods of dividing point cloud into pieces for encoding. However, Lukac teaches (Lukac: Figs. 1-3, an input 3D dataset is converted into point cloud; Fig. 4, point cloud points are sliced into multiple slices for encoding and subsequently decoding; Figs. 6-7, each and every slice is coded into a bit stream with position code, e.g. Sx,y and codes that indicate relative position and direction; Fig. 7 and associated descriptions illustrate various indices to indicate slice coding info, info relative to other slices).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Weaver with methods of dividing point cloud into pieces for encoding as further taught by Lukac. The advantage of doing so is to provide a mechanism for voxelization transforms 3D points into 3D regular grid consisting of equally large cells called voxels (analogous to 2D pixels in images) that contain a scalar value so that cross sections can be directly encoded with 2D codes (Lukac: [0002]-[0009]).
Weaver does not illustrate explicitly a bitstream separator and mux structure. However, Faramarzi teaches (Faramarzi: Figs. 2-3, 3D video is divided into 2D geometry values and attribute values, encoded separately and multiplexed together to form a compressed stream; section 4, Metadata syntax and semantics for indicating info on compressed tracks types, i.e. geometry (i.e. position), color, or other point cloud tracks. It is also noted that using header and metadata in a bitstream to separate and indicate contents of a group or cluster of streams are known practice in the field, e.g. Peterson: Figs. 17-20 each layer of data hierarchy has its own header/trailer, multiple layer of data streams is compressed/encoded and multiplexed into a signal bitstream as in Fig. 17).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Weaver with a bitstream separator and mux structure as further taught by Faramarzi and Peterson. The advantage of doing so is to enable 3DoF+ to 6DoF functionality in immersive media applications (Faramarzi: Introduction).
Weave as modified teaches in Faramarzi of Fig. 2 that a 3D data is divided into multiple 2D bitstreams and encoded using different resolutions, e.g. 10 bits for one bitstream and 8 bits for another. Weaver as modified does not teach explicitly on octree data and encoding bitstreams in multi-resolutions. However,  Huang teaches (Huang: section 2, data is divided into the octree structures; section 4, each level of the octree may be encoded using different resolutions, e.g. high level of the octree in low resolution and lower level leave in high resolution, and etc.).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Weaver with octree data and encoding bitstreams in multi-resolutions as further taught by Huang. The advantage of doing so is to provide a mechanism for 3D cloud data coding to improve performance and reduce computational time (Huang: Introduction).
Regarding Claims 2 and 12, Weaver as modified teaches all elements of Claims 1 and 11 respectively. Weaver as modified further teaches:
The information processing apparatus according to claim 1, wherein the circuitry is further configured to arrange the separator at a joint between the first divided bitstream and the second divided bitstream (Peterson: Figs. 17-20 each layer of data hierarchy has its own header/trailer, multiple layer of data streams is compressed/encoded and multiplexed into a signal bitstream as in Fig. 17).
Regarding Claims 4 and 15, Weaver as modified teaches all elements of Claims 1-3 and 11-14 respectively. Weaver as modified further teaches:
The information processing apparatus according to claim 14, wherein the information regarding the divided bitstream includes position information indicating a position of a part of the three-dimensional structure of the octree data corresponding to the divided bitstream, and the circuitry is further configured to synthesize the plurality of pieces of divided data on a basis of the position information obtained by analyzing the separator (Weaver: Fig. 8, position of user view is encoded and decoded; Faramarzi: Fig. 2, geometry info).
Regarding Claim 5, Weaver as modified teaches all elements of Claims 1-2. Weaver as modified further teaches:
The information processing apparatus according to claim 2, wherein the circuitry is further configured to generate the separator, and arrange the separator at the joint between the first divided bitstream and the second divided bitstream (Peterson: Figs. 17-20, various headers).
Regarding Claim 6, Weaver as modified teaches all elements of Claim 1. Weaver as modified further teaches:
The information processing apparatus according to claim 1, wherein the circuitry is further configured to generate the first divided bitstream and the second divided bitstream by converting the octree data into 2D data representing a two-dimensional structure, and dividing and encoding the 2D data on a basis of the two- dimensional structure (Lukac: Figs. 1-3, an input 3D dataset is converted into point cloud; Fig. 4, point cloud points are sliced into multiple slices (i.e. 2D) for encoding and subsequently decoding; Figs. 6-7, each and every slice is coded into a bit stream with position code).
Regarding Claim 7, Weaver as modified teaches all elements of Claim 1. Weaver as modified further teaches:
The information processing apparatus according to claim 1, wherein the circuitry is further configured to generate the first divided bitstream and the second divided bitstream by dividing the octree data on a basis of the three-dimensional structure to convert each of the obtained plurality of pieces of divided octree data into divided 2D data representing a two-dimensional structure, and encoding each of the obtained plurality of pieces of the divided 2D data (Lukac: Figs. 1-3, an input 3D dataset is converted into point cloud; Fig. 4, point cloud points are sliced into multiple slices (i.e. 2D) for encoding and subsequently decoding; Figs. 6-7, each and every slice is coded into a bit stream with position code).
Regarding Claim 8, Weaver as modified teaches all elements of Claim 1. Weaver as modified further teaches:
The information processing apparatus according to claim 1, wherein the circuitry is further configured to divide the octree data into geometry data indicating a position of each point of a point cloud and attribute data indicating attribute information on each point of the point cloud to encode the divided data, and generate the first divided bitstream and the second divided bitstream (Faramarzi: Figs. 2-3).
Regarding Claim 13, Weaver as modified teaches all elements of Claims 11-12. Weaver as modified further teaches:
The information processing apparatus according to claim 12, wherein the separator further includes information regarding a particular divided bitstream of the plurality of divided bitstreams corresponding to the separator, and the circuitry is configured to analyze the separator to obtain the information regarding the particular divided bitstream (Faramarzi: Section 4).
Regarding Claim 14, Weaver as modified teaches all elements of Claims 11-13. Weaver as modified further teaches:
The information processing apparatus according to claim 13, wherein the circuitry is further configured to synthesize a plurality of pieces of divided data obtained by decoding each of the first divided bitstream and the second divided bitstream, on a basis of the information regarding the particular divided bitstream obtained by analyzing the separator (Faramarzi: Fig. 2, synthesis is equivalent to a decoding function).
Regarding Claim 16, Weaver as modified teaches all elements of Claims 11-15. Weaver as modified further teaches:
The information processing apparatus according to claim 15, wherein the position information includes information indicating a position of a part of the three-dimensional structure of the octree data corresponding to the divided bitstream in a two-dimensional structure, and the circuitry is further configured to synthesize a plurality of pieces of divided 2D data representing a two-dimensional structure obtained by decoding each of the first divided bitstream and the second divided bitstream, on a basis of position information obtained by analyzing the separator (Lukac: Figs. 6-7, info on a slice and relative info with other slices in a 3D point cloud, where the slice is 2D structure).
Regarding Claim 17, Weaver as modified teaches all elements of Claims 11-15. Weaver as modified further teaches:
The information processing apparatus according to claim 15, wherein the position information includes information indicating a position of a part of the three-dimensional structure of the 3D data corresponding to the particular divided bitstream in the three-dimensional structure, and the circuitry is further configured to synthesize a plurality of divided octree data obtained by decoding each of the first divided bitstream and the second divided bitstream, on a basis of the position information obtained by analyzing the separator (Lukac: Figs. 6-7, info on a slice and relative info with other slices in a 3D point cloud, where the slice is 2D structure; Faramarzi: Fig. 2, geometry info (X, Y, Z) of 2D video).
Regarding Claim 18, Weaver as modified teaches all elements of Claims 11-14. Weaver as modified further teaches:
The information processing apparatus according to claim 14, wherein the information regarding the particular divided bitstream includes information regarding an attribute of the particular divided bitstream, and the circuitry is further configured to synthesize geometry data indicating a position of each point of a point cloud, attribute data indicating attribute information on each point of the point cloud, obtained by decoding each of the first divided bitstream and the second divided bitstream, on a basis of the information regarding the attribute obtained by analyzing the separator (Faramarzi: Fig. 2 and section 4).
Regarding Claim 19, Weaver as modified teaches all elements of Claims 11-14. Weaver as modified further teaches:
The information processing apparatus according to claim 14, wherein the information regarding the particular divided bitstream includes information regarding a resolution corresponding to the divided bitstream, and the circuitry is further configured to synthesize a plurality of pieces of particular divided data obtained by decoding each of the first divided bitstream and the second divided bitstream, on a basis of the information regarding the resolution obtained by analyzing the separator (Weaver: [0084]-[0086], metadata include resolution info).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649